Robinson, J.,
filed the following dissenting opinion, in which Ikving, J., concurred.
I am obliged to dissent from the judgment of the Court in this case, and this I do with a good deal of reluctance. I say with reluctance, because the object of the Act in question is to provide additional safeguards to the voter in the free and independent exercise of the right of suffrage, and as such, it must commend itself to all good citizens. But, however meritorious the Act may be, it is, in my opinion, an invalid Act, because it was signed by the Governor after the adjournment of the Legislature, and this he could not do under section 17 of Article 2 of the Constitution.
This section provides that “Every bill which shall have passed the House of Delegates and the Senate, shall, before it becomes a law, be presented to the Governor of the State; if he approve, he shall sign it, but if not, he shall return it, with his objections, to the House in which it originated, which House shall enter the objections at large on its Journal, and proceed to reconsider the bill; if, after such reconsideration, three-fifths of the members elected to that House shall pass the bill, it shall be sent with the objections to the other House, by which it shall likewise be reconsidered, and if passed by three-fifths of the members elected to that House, it shall become a law * * * If any bill shall not be returned by the Governor within six days, (Sundays excepted,) after it shall have been presented to him, the same shall be a law in like manner as’ if he signed it; unless the General Assembly shall, by adjournment, prevent its return, in which case it shall not be a law.”
Provision is thus made in the first place that every bill passed by the General Assembly, shall, before it becomes a law, be presented to the Governor, and if he approves it he shall sign it, and thereupon it becomes a *126law. If he refuses to sign it, he is required to return the hill to the House in which it originated, with his objections, and if it shall then he passed hv a vote of three-fifths of the members of each Hbuse, it becomes a law without the signature of the Governor. But should the Governor refuse to sign it, and refuse to return it to the House in which it originated, with his objections, then the Constitution provides, that after the expiration of six days from the time it shall have been presented, the bill shall become a law in like manner as if he had signed it. If, however, the Legislature should adjourn before the expiration of six days,- it declares the bill shall not become alaw. The language. is plain and explicit, and every provision of this section shows, it seems to me, that the Constitution means that every hill shall be presented to and signed by the Governor during the session of the Legislature. Otherwise, if it meant that hills should he presented and signed by him after the adjournment of the Legislature, provision would have been made fixing a time within which such hills should he presented and signed. But no such provision is to he found in The Constitution. The majority of the Court have however decided that such hills must he presented to and signed by the Governor within six days after the adjournment of the Legislature. Not that the Constitution so provides in terms, hut it is said this is a- necessary implication. Precisely how, or on what grounds this implication of six days is founded, I .do not; I must confess, quite understand. I am glad however, the Court has been able, even by implication, to limit the time within which bills may be presented and signed by the Governor after the Legislature shall have adjourned. This may afford some protection at least against the mischiefs which may result from the construction thus placed upon this section of the Constitution. And besides, in construing this section, we must take into consideration the fact, *127that it is copied verbatim from the seventh section of Article 1 of the Constitution of the United States, and although this clause of the Federal Constitution has not been interpreted by the Supreme Court, yet it has always been understood, and such has been the practice from 1790 down to the present time, that every bill must be presented to and signed by the President before the adjournment of Congress. Such has been the legislative construction, by both Houses of Congress from the foundation of the (Government. And when this clause of the Federal Constitution was in 1867 for the first time in the history of the State made a part of the State Constitution, the conclusion it seems to me is irresistible,* that the framers of our Constitution and the people who adopted it understood it in the sense in which it had thus been interpreted by the Federal (Government. It was so understood and interpreted by every (Governor and by each successive Legislature elected under that Constitution down to 1880, when for the first time in the' history of the State, bills were presented to and signed by the Governor after the Legislature had adjourned. So whatever may be the merits of the Act now before us, it is better far it seems to me that it should fail for the time being at least, than to break down the safeguards which the Constitution has so wisely thrown around the enactment of laws.
Besides, there is another objection which in my judgment is fatal to the Act, and that is it applies to the voters of certain counties, and not to all voters in the State. The Legislature has no right of course to add to, or abridge or in any manner impair the qualifications of voters prescribed by the Constitution, but it may, I concede, provide reasonable regulations for the exercise of the right of suffrage, provided however such regulations apply to each and every voter. It has no right to say that the voters of one county shall not exercise this *128right except upon certain conditions, and that voters of another county may exercise this right without complying with such conditions. So careful is the Constitution to preserve this equality, that in the matter of registration of voters it provides that such laws shall he uniform. A fortiori ought the regulations and requirement of this Act, which is known as the Australian Ballot Law, he uniform, and apply' to each and every voter in the State. — Not only are the qualifications which the Constitution prescribes for the exercise of the right of suffrage, uniform, hut all regulations in regard to its exercise must, as I construe it, he uniform also. Entertaining these views I am obliged to enter my dissent in this case.
(Filed 6th February, 1891.)